Exhibit Cogo Reports Highest Ever Annual Revenue for 2009 · Full year revenue of $307.1 million grew 6.9% versus 2008 · Management reiterates Q1 2010 guidance of $70-72 million in revenue and estimated Non-GAAP EPS Diluted of $0.14-15 · Company continues to target gross margins of 15% and operating margins of 10% SHENZHEN, China, March 12, 2010—Cogo Group, Inc. (NASDAQ: COGO), a leading provider of customized design solutions for the technology manufacturing sector in China, today announced unaudited financial results for its fourth quarter and full year ended December 31, 2009. The Company reported record quarterly revenue of $88.1 million, up 7.0% year-over-year compared to $82.3 million reported in the fourth quarter of 2008. Net income attributable to Cogo Group, Inc. for the fourth quarter of 2009 was $4.3 million, up 466.4% from $0.8 million reported in the same period last year, with Non-GAAP net income attributable to Cogo Group, Inc. up 9.1% over the same period last year.Earnings per share (“EPS”) Diluted attributable to Cogo Group, Inc. on a U.S. GAAP basis was $0.11, and Non-GAAP EPS Diluted attributable to Cogo Group, Inc. (excluding share-based compensation expense, acquisition-related costs including amortization of intangible assets and related deferred taxation and extraordinary gain on bargain purchase) was $0.19, up 5.6% from the fourth quarter of 2008. For the full year 2009, the Company reported revenues of $307.1 million, a 6.9% increase compared to $287.2 million reported for 2008.Net income attributable to Cogo Group, Inc. for 2009 was $11.8 million, down 16.4% from $14.1 million in 2008, and EPS Diluted attributable to Cogo Group, Inc. on a U.S. GAAP basis was $0.32, down from $0.36 reported for the prior year. Key Financial Indicators (all numbers in USD thousands, except share data) Q4 2009(1) (unaudited) Q4 2008(1) (unaudited) Percent Change Net Revenue $ 88,084 $ 82,336 6.98% Cost of Sales $ 75,274 $ 70,611 6.60% Gross Profit $ 12,810 $ 11,725 9.25% Operating Expenses $ 8,462 $ 11,941 -29.13% Net Income attributable to Cogo Group, Inc. $ 4,299 (2) $ 759 466.40% EPS Diluted attributable to Cogo Group, Inc. $ 0.11 $ 0.02 450.00% Non-GAAP EPS Diluted attributable to Cogo Group, Inc. $ 0.19 (2) $ 0.18 5.56% (1) The US dollar amounts are calculated based on the conversion rate of US $1 to RMB 6.8259 as of December 31, 2009 and US $1 to RMB 6.8225 as of December 31, 2008. (2) Included in the Q4 2009 net income attributable to Cogo Group, Inc. was an amount of $2.2 million, a share-based compensation expense recognized in accordance with Accounting Standards Codification (“ASC”) 718, Compensation-Stock Compensation and $0.7 million acquisition related costs, net, such as amortization and impairment of intangible assets and related deferred taxation, and extraordinary gain on bargain purchase. Non-GAAP net income attributable to Cogo Group, Inc., excluding the effects of share-based compensation expense and acquisition related costs, was $7.2 million. Financial Results Revenue for the fourth quarter was $88.1 million, an increase of 7.0% compared to $82.3 million reported for the same period in 2008. The revenue breakdown was as follows: $51.3 million, or 58.2% of total sales for digital media (including mobile handsets business), representing a 1.1% increase year-over-year; and $21.7 million, or 24.7% of total sales for telecommunications equipment, representing an 8.7% decrease year-over-year. The Company’s service business contributed $1.2 million in revenues for the fourth quarter and accounted for 1.4% of total sales. During the quarter, Cogo generated revenue of $13.9 million from component sales relating to the Industrial Applications Business. This end-market, which management believes is among the fastest growing markets in China, grew 98.7% versus the fourth quarter of 2008 and represented 15.7% of total sales. The Company is currently targeting opportunities in the electrical grid, smart meter, automotive and railway sectors and over time expects to expand into other verticals in the Industrial sector, such as cleantech, medical and security. Cost of sales, which includes the aggregate purchase of components from suppliers and the direct cost of services, was $75.3 million compared to $70.6 million in the fourth quarter of 2008, representing an increase of 6.6% year-over-year. Gross profit for the fourth quarter was $12.8 million, up 9.2% compared to $11.7 million during the fourth quarter of last year. Gross margin for fourth quarter was 14.5% compared to 14.2% reported for the fourth quarter of Operating expenses, including selling, general and administrative, and research and development (R&D) expenses as well as provision of doubtful accounts, totaled $8.5 million, down 29.1%, compared to $11.9 million reported for the fourth quarter of last year. Net income attributable to Cogo Group, Inc. for the fourth quarter of 2009 was $4.3 million or EPS Diluted attributable to Cogo Group, Inc. of $0.11 on a U.S. GAAP basis, compared to net income of $0.8 million, or EPS Diluted attributable to Cogo Group, Inc. of $0.02, in the fourth quarter of 2008. Included in the fourth quarter of 2009, net income attributable to Cogo Group, Inc.was $2.2 million for share-based compensation expense and $0.7 million for acquisition related costs, including amortization of intangible assets and related deferred taxation. Excluding stock-based compensation expenses and acquisition related costs including amortization of intangible assets and related deferred taxation, the net income attributable to Cogo Group, Inc. would have been $7.2 million or $0.19 Non-GAAP EPS Diluted attributable to Cogo Group, Inc. for the fourth quarter of 2009. The weighted average number of shares used in the calculation of diluted EPS was 38.0 million compared to 36.7 million in the fourth quarter of 2008. 2 For the full year 2009, the Company reported revenue of $307.1 million, up 6.9% from the year ended 2008. Cost of sales was $263.0 million, an increase of 9.2% compared to the $240.8 million reported last year. Gross profit was $44.1 million, a decrease of 4.9% from $46.4 million in 2008. Gross margin was 14.4% of sales, compared to 16.2% last year. Operating expenses, including selling, general and administrative expenses, research and development expenses as well as provision for doubtful accounts, totaled $33.4 million, as compared to $35.8 million for last year.Income from operations was $10.7 million, a slight increase of 0.7% from $10.6 million reported in the prior year. The Company had an effective tax rate of 10.9% compared to 2.2% last year. Included in the income tax expense for the year ended December 31, 2009 was a deferred income tax benefit of $0.7 million, resulting from amortization of intangible assets of $4.2 million. There was income attributable to noncontrolling interest of $0.4 million during the year, compared to $0.2 million for 2008. Net income attributable to Cogo Group, Inc. for 2009 decreased by 16.4% to $11.8 million or $0.32 per fully diluted share, compared to $14.1 million or $0.36 per fully diluted share for the same period last year. Balance Sheet The
